Oliver, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation, on the basis of which I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the tires, exported from Holland, here involved.
On the basis of the said stipulation, I find the export values of the merchandise to be:
(1) As to the items identified on invoice No. 1 as 240 tires, 24 by 1.75 black, and on. invoice No. 2 as 4,000 tires 24 by 1.75 black, US $58.47 per 100 tires, net, packed.
(2) As to the items identified on invoice No. 3 as 1,200 tires, 26 by 1.75 black, US $64.82 per 100 tires, net, packed.
(3) As to the remainder of the merchandise specified on invoices No. 1, No. 2, and No. 3, the invoiced unit prices, net, packed.
Judgment will issue accordingly.